Citation Nr: 0401678	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  01-05 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an effective date prior to July 17, 2000, for 
the grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant, Appellant's spouse


ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to August 
1972.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana, which granted service connection 
for PTSD and assigned an effective date for the award as of 
July 17, 2000.  

The January 2003 supplemental statement of the case (SSOC) 
was issued by the Jackson, Mississippi, RO, and, in June 
2003, the veteran presented testimony before the undersigned 
Acting Veterans Law Judge sitting in Jackson, Mississippi.  
The veteran's appeal is presently under the jurisdiction of 
the Jackson, Mississippi, RO.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  VA outpatient treatment records dated July 17, 2000, were 
construed as an informal claim for benefits.  The veteran 
filed an original claim for service connection for PTSD on 
September 28, 2000.


CONCLUSION OF LAW

The requirements for an effective date prior to July 17, 
2000, for a grant of service connection for PTSD, have not 
been met. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.400 (2003); Sabonis v. Brown, 6 Vet. App. 426 
(1994); VAOPGCPREC 26-97 (July 16, 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefined the obligations of 
VA with respect to the duty to assist and eliminated the 
former statutory requirement that claims be well grounded.   
The VCAA applies to this case even though the veteran's claim 
was filed in September 2000, prior to the effective date for 
the new legislation.  See VAOGCPREC 7-2003 (November 19, 
2003).  There has been compliance with this law, as discussed 
in more detail below.  

In this regard, the veteran's service medical and personnel 
records have been associated with the claims folder.  The RO 
has obtained all VA and non-VA evidence identified by the 
appellant.  In May 2001, the RO issued the veteran a SSOC.  
The SSOC explained the VCAA and asked him to submit certain 
information in connection with his claim.  In accordance with 
the requirements of the VCAA, the SSOC informed the veteran 
what evidence and information VA would obtain. The SSOC 
explained that VA would make reasonable efforts to help him 
get evidence such as medical records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  The veteran was asked 
to identify all VA and private health care providers who had 
records pertinent to his claim and to complete releases for 
each such provider.  Therefore, the Board finds that the 
Department's duty to notify has been fully satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In a June 2001 statement, the veteran indicated that he "was 
not sure of what other new information [he] could provide for 
a fair and just decision on [his] behalf."  However, the 
veteran did submit additional evidence, to include: medical 
opinions, articles, and lay statements.  In addition, the 
veteran submitted further evidence in support of his claim 
during his June 2003 Travel Board hearing.  The veteran 
submitted a waiver of RO consideration for the additional 
evidence and records he submitted to the undersigned Acting 
Veterans Law Judge.
The veteran has been accorded ample opportunity to submit 
evidence and argument in support of his claim and has not 
indicated that he has any additional evidence to submit.  The 
Board finds that VA has done everything reasonably possible 
to assist the veteran.  In the circumstances of this case, 
additional efforts to assist him in accordance with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  

The veteran has contended that he is entitled to an earlier 
effective date for the grant of service connection for PTSD. 
Specifically, he contends that the grant of service 
connection should be effective as of April 11, 1980, when the 
diagnosis of PTSD was added to the rating schedule.  In 
support of his claim, the veteran has submitted numerous 
medical documents, articles, and lay statements indicating 
that he was treated for PTSD prior to July 17, 2000.

A brief review of the history of this claim reveals that the 
veteran filed his original claim on September 28, 2000.  In a 
November 2000 rating decision, service connection was granted 
for PTSD.  The RO assigned an evaluation of 50 percent 
disabling, effective July 17, 2000, the date the veteran 
first sought treatment for nightmares and insomnia at the 
Biloxi, Mississippi, VA Medical Center (VAMC). 

The Board has thoroughly reviewed the veteran's claims file 
and concludes that in light of the evidence of record and 
procedural history, the veteran's claim for an effective date 
prior to July 17, 2000, for a grant of service connection for 
PTSD must be denied.  While the veteran has argued that the 
effective date for the grant of service connection should be 
in April 1980, this date is inconsistent with rules and 
regulations implemented by Congress concerning effective 
dates for award of compensation in regard to the facts of 
this case.  
Disability compensation is awarded for direct service 
connection, when an original claim is filed the day following 
separation from active service or date entitlement arose if 
the claim is received within one year after separation from 
service; otherwise, date of receipt of claim, or date 
entitlement arose, whichever is later. 38 C.F.R. 
§ 3.400(b)(2).  In the instant case, the veteran separated 
from service in August 1972.  He filed his original claim for 
service connection for PTSD in September 2000, outside the 
one-year time frame from separation from service.  While the 
record contains some evidence suggesting that entitlement may 
have arisen prior to July 17, 2000, a specific claim in the 
form prescribed by the Secretary must be filed in order for 
benefits to be paid.  38 U.S.C.A. § 5101.  

The veteran's original claim for service connection for PTSD 
was received September 28, 2000.  The Board notes that the RO 
granted an effective date of July 17, 2000, prior to the date 
of the original claim, based on evidence of treatment for 
PTSD at the Biloxi VAMC.  A report of examination will be 
accepted as an informal claim for benefits if the report 
relates to a disability, which may establish entitlement. 
38 C.F.R. § 3.157(a).  The RO construed the July 17, 2000, 
emergency room treatment for PTSD as an informal claim for 
benefits.  If a formal claim is filed within one year of the 
informal claim, it will be considered filed as of the date of 
receipt of the informal claim. 38 C.F.R. § 3.155(a).  As the 
veteran filed a formal claim for benefits in September 2000, 
clearly within the one-year period, the veteran's claim is 
considered filed as of July 17, 2000.  The veteran does not 
satisfy the threshold legal eligibility requirements for an 
earlier effective date sought in this appeal.  In cases such 
as this, where the law is dispositive, the claim should be 
denied due to a lack of legal merit. Sabonis, 6 Vet. App. at 
430.

Concerning the veteran's specific arguments with respect to 
an effective date of April 11, 1980, for the grant of service 
connection for PTSD, the Board notes that the diagnosis of 
PTSD, diagnostic code 9411, was added to the rating schedule 
effective April 11, 1980.  VAOPGCPREC 26-97 (July 16, 1997).  
The veteran contends that he is entitled to service 
connection for PTSD under 38 C.F.R. § 3.114, which applies 
with respect to a liberalizing law.

Although VAOPGCPREC 26-97 concluded that the addition of PTSD 
to the rating schedule in 1980 is considered a liberalizing 
VA issuance for the purposes of 38 C.F.R. § 3.114 (a), it 
does not authorize a retroactive award for every grant of 
service connection for PTSD.  The effective date of an award 
made pursuant to a liberalizing act shall be fixed in 
accordance with the facts found.  Entitlement to an earlier 
effective date is not warranted unless the veteran met all 
the eligibility criteria for PTSD on the effective date of 
the liberalizing law and such eligibility existed 
continuously from that date to the date of claim.  Thus, 
while the addition of diagnostic code 9411 for PTSD may be 
considered a liberalizing issuance, a retroactive effective 
date cannot be assigned unless the evidence established that 
the veteran developed PTSD as of April 11, 1980, and that the 
disability continued up to the date that the claim for 
compensation was filed or September 2000.  See VAOPGCPREC 26-
97. 

The Board has reviewed all the evidence of record, to 
include, but not limited to the veteran's service medical and 
personnel records; the veteran's contentions; lay statements; 
private medical records from Dr. B.J.B, A.E.D., Ph.D., Dr. 
E.O.S., Dr. M.D.W.; reports of VA examination April 1974, 
April 1976, October 2000, and May 2002; VA outpatient 
treatment records dated between July 2000 and January 2001; a 
September 2000 stressor statement; the veteran's disability 
retirement application; a July 1988 transcript of a hearing 
before the Committee on Veterans' Affairs before the United 
States Senate; articles regarding the veteran dated in  1980, 
1981, and 1985; a transcript of the veteran's testimony 
before the New Orleans RO in August 2001; a February 2000 
police report; a June 2003 VA Medical Opinion; and a 
transcript of the testimony provided by the veteran in June 
2003 before the undersigned Acting Veterans Law Judge.  
However, the Board finds that there is no evidence of record 
which established a diagnosis of PTSD as of April 11, 1980, 
in order to warrant an earlier effective date in accordance 
with the liberalizing law.  See VAOPGCPREC 26-97. 

In this regard, the veteran did not seek treatment for 
symptomatology associated with PTSD until 1982, two years 
after the date PTSD was added to the rating schedule.  A 
summary of psychological counseling from A.E.D., Ph.D., 
indicates the veteran first sought treatment in 1982 for 
marital problems.  The clinical psychologist indicated that 
based on a review of the veteran's self-reporting, his 
Vietnam experience, and clinical observations, the veteran's 
clinical profile was "consistent with PTSD."  A September 
2001 statement from Dr. E.O.S. indicates the veteran first 
sought treatment for PTSD with him in 1993.

While articles regarding the veteran dated in 1980, 1981, and 
1985, indicate the veteran reported not feeling himself until 
years after returning from Vietnam and that he suffered with 
an ulcer and insomnia, these articles do not establish a 
diagnosis of PTSD.  In a June 2003 statement, the veteran's 
sister, who is now a physician, indicated that in her first 
year of residency in 1980 she recognized the veteran's 
anxiety disorder as the new diagnosis of PTSD.  She concluded 
however, that there was no doubt in her personal and 
professional assessment, the veteran suffered from a "war 
related disorder since returning from Vietnam."  The Board 
finds that this does not constitute a diagnosis of PTSD.  

The Board is cognizant of and grateful for the veteran's 
substantial contributions, both during service and after 
service, to our country and to his fellow veterans.  However, 
the Board is bound by the laws codified in Title 38 of the 
United States  Code and Code of Federal Regulations which 
govern veteran's benefits administered by the Secretary of 
VA.  Thus, the Board must apply the law as it exists and 
cannot extend benefits out of sympathy for a particular 
claimant.  See Owings, 8 Vet. App. at 23, quoting Kelly v. 
Derwinski, 3 Vet. App. 171, 172 (1992) ("This Court must 
interpret the law as it exists, and cannot 
'extend . . . benefits out of sympathy for a particular 
[claimant].'").  The appeal must be denied..  





	(CONTINUED ON NEXT PAGE)




ORDER

An effective date prior to July 17, 2000, for a grant of 
service connection for PTSD is denied.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER	
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



